2022 IL App (2d) 200125-U
                                         No. 2-20-0125
                                 Order filed February 16, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 08-CF-3371
                                       )
TYWAN STARNES,                         ) Honorable
                                       ) Ronald J. White,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE HUTCHINSON delivered the judgment of the court.
      Presiding Justice Bridges and Justice Zenoff concurred in the judgment.

                                            ORDER

¶1    Held: (1) The trial court did not err in its second-stage dismissal of defendant’s
            postconviction claim that trial counsel was ineffective for failing to call defendant’s
            ex-girlfriend to testify at trial that defendant did not reside at the house where police
            found guns that were the basis of defendant’s conviction of being an armed habitual
            criminal. There was not a reasonable probability that her testimony would have
            changed the outcome at trial given the abundant evidence connecting defendant to
            the residence. (2) Postconviction counsel did not provide unreasonable assistance
            by failing to subpoena the ex-girlfriend to testify at a second-stage hearing, where
            persistent efforts to locate her during the trial and postconviction proceedings were
            unsuccessful.

¶2    Following a jury trial, defendant, Tywan Starnes, was convicted of being an armed habitual

criminal (720 ILCS 5/24-1.7(a) (West 2008)). Trial evidence revealed that defendant
2022 IL App (2d) 200125-U


constructively possessed guns that the police found at 922 Church Street in Rockford. After trial,

defense counsel filed a motion, arguing his ineffectiveness for failing to call to testify Carrie

Northrup, defendant’s ex-girlfriend. Northrup told investigators that defendant lived with her at

1325 Green Street in Rockford when the incident happened. The trial court denied the motion,

finding that trial counsel was not ineffective. The court sentenced defendant to 22 years’

imprisonment. He appealed, and we affirmed. People v. Starnes, 2012 IL App (2d) 110999-U.

¶3     Defendant petitioned pro se for relief under the Post-Conviction Hearing Act (Act) (725

ILCS 5/122-1 (West 2012)), the trial court found that the petition stated the gist of a constitutional

claim, and it appointed postconviction counsel to represent defendant. Postconviction counsel,

who had great difficulty maintaining contact with Northrup, filed an amended petition, arguing

that trial counsel was ineffective for failing to call Northrup to testify at trial. The State moved to

dismiss. The trial court understood the difficulty postconviction counsel was having in contacting

Northrup and suggested that counsel subpoena Northrup to testify at the hearing on the State’s

motion to dismiss. Counsel ultimately did not subpoena her, and the trial court granted the motion

to dismiss. Defendant timely appeals from that dismissal. He argues that (1) he made a substantial

showing that his trial counsel was ineffective for failing to call Northrup to testify at trial and

(2) postconviction counsel provided unreasonable assistance for failing to subpoena Northrup to

testify at the hearing on the State’s motion to dismiss the amended petition. We affirm.

¶4                                       I. BACKGROUND

¶5     Before trial, the sheriff attempted several times to serve Northrup with a subpoena. Most

of the subpoenas were returned unserved with a notation that the sheriff could not locate Northrup.

¶6     Evidence presented at trial revealed that, on August 21, 2008, police responded to a call of

shots fired around 922 Church Street in Rockford. The home at that address consisted of two



                                                 -2-
2022 IL App (2d) 200125-U


apartments—one on the first floor and the other on the second floor. A door and a staircase

separated them.

¶7      While at the scene, officers spoke to defendant and his brother in the doorway of 922

Church Street. Defendant “identified himself as Tywan Starnes and indicated that [922 Church

Street] was his residence.” Later that day, when officers were marking evidence outside the home,

defendant, who was angry, approached the police and yelled:

        “ ‘Y’all just want to help them. They shoot at “my house” and y’all just want to help

        them.’ ” (Emphasis added.)

While investigating, police also discovered a car registered to defendant parked in front of the

home.

¶8      The next day, the police executed a search warrant for 922 Church Street. A car registered

to defendant was parked in the home’s driveway. Five people were in the home, but defendant was

not there. In the bedroom of the first-floor apartment, the police found three people, one of whom

was defendant’s sister. The police also discovered two loaded rifles underneath the bed in that

bedroom. Although nothing with any of the three people’s names on it was found in that bedroom

or anywhere else in the home, police discovered documents with defendant’s name on them in the

bedroom. On a dresser in that room was a ComEd bill addressed to defendant at 922 Church Street.

Inside of a dresser drawer in a bag were a Social Security card with defendant’s name on it; a

check made out to defendant; and a ComEd letter with defendant’s name on it, referencing 922

Church Street, Unit 1 as the service location. In the first-floor kitchen, the police recovered a

handgun on top of the refrigerator. In the living room of the first-floor apartment, police found two

letters addressed to defendant at two different locations on Andrews Street in Rockford.




                                                -3-
2022 IL App (2d) 200125-U


¶9      Various documents with defendant’s brother’s name on it were discovered in the second-

floor bedroom where the police found defendant’s brother. Police also found a car repair bill with

defendant’s brother’s name on it on top of the dresser in the first-floor bedroom.

¶ 10    Before defendant presented his case, trial counsel asked the trial court if he could talk to

defendant about whether defendant wished to call any witnesses. After a brief recess, trial counsel

advised the court, in defendant’s presence, that no witnesses would be called.

¶ 11    After trial, defense counsel filed a motion for a new trial, arguing his own ineffectiveness

in failing to call various witnesses that defendant asked to be called. One of those witnesses was

Northrup. According to a statement that Northrup gave to investigators (the written statement was

not made part of the record but was read during the proceedings) Northrup and defendant had been

together for 14 years; they never lived at 922 Church Street; they lived at 1325 Green Street for 8

months before the incident; and the lease for the 1325 Green Street residence was in defendant’s

name.

¶ 12    Defendant’s trial attorney told the trial court that he was aware of Northrup and of

defendant’s desire to call her at trial. Still, he made the strategic decision not to call her, because

she did not come across as a very good witness. Counsel explained that he was concerned at the

time about her demeanor, her recollection of events, and her credibility on cross-examination.

Counsel also believed at the time that calling Northrup to testify would not matter, because, even

if defendant lived elsewhere with Northrup, the evidence still connected him to 922 Church Street

and the area where guns were found. Counsel elaborated that, because Northrup could not account

for defendant’s whereabouts all the time, defendant might have stayed at 922 Church Street in

addition to the 1325 Green Street home. The court found that trial counsel was not ineffective for




                                                 -4-
2022 IL App (2d) 200125-U


failing to call Northrup at trial, as counsel made a strategic decision not to call her and the result

of the trial would not have been different if she testified.

¶ 13   Defendant appealed, arguing only that (1) he was not proved guilty beyond a reasonable

doubt of constructively possessing any of the firearms found in the house and (2) a fee was

improperly imposed. Starnes, 2012 IL App (2d) 110999-U, ¶ 16. We vacated the fee and found

that defendant was proved guilty beyond a reasonable doubt of constructively possessing the

firearms found in the home. Id.

¶ 14   Defendant petitioned pro se for postconviction relief. He argued, among other things, that

trial counsel was ineffective for failing to call the three people police located in the first-floor

bedroom to testify and that appellate counsel was ineffective for failing to raise trial counsel’s

ineffectiveness on direct appeal. The trial court found that defendant’s petition stated the gist of a

constitutional claim and appointed counsel to represent defendant.

¶ 15   Almost four years elapsed before postconviction counsel filed an amended petition.

Although postconviction counsel had prepared an amended petition within one year after he was

appointed, he could not file the amended petition because, among other things, he could not contact

Northrup. In the amended petition, postconviction counsel argued, among other things, that trial

counsel was ineffective for failing to call Northrup to testify that defendant lived with her at 1325

Green Street for three to four months before the incident. Although postconviction counsel alleged

that appellate counsel was ineffective, he did not raise that issue as to the claim that trial counsel

was ineffective for failing to call Northrup to testify. However, the State conceded that that was

postconviction counsel’s intention and the claim was treated as applying to trial counsel as well.

¶ 16   Eventually, trial counsel submitted Northrup’s affidavit. Her affidavit was notarized about

one month after filing the amended petition. The affidavit was not notarized sooner because



                                                 -5-
2022 IL App (2d) 200125-U


Northrup failed to attend her scheduled appointment with postconviction counsel. Northrup

attested that defendant lived with her at 1325 Green Street for three or four months before the

incident; defendant’s sister and brother lived at 922 Church Street; defendant visited his brother

and sister “often;” defendant put some of the utilities for 922 Church Street in his name because

his brother who lived there had financial difficulties; defendant’s car was parked at 922 Church

Street because it broke down a few days before the incident; and “any of [defendant’s] belongings

or bills/mail found [at 922 Church Street] would have been due to him visiting and/or helping out

by putting some of the utilities in his name.”

¶ 17   Also filed along with the amended petition was counsel’s certificate per Illinois Supreme

Court Rule 651(c) (eff. July 1, 2017). In that certificate, counsel confirmed that he (1) consulted

with defendant in person to ascertain his contentions of deprivation of his constitutional rights,

(2) examined the report of proceedings from the trial, and (3) made any amendments to the petition

that were necessary for an adequate presentation of defendant’s contentions.

¶ 18   The State moved to dismiss the amended petition. The State argued that trial counsel’s

decision not to call Northrup was reasonable trial strategy. And, because trial counsel was not

ineffective for failing to call Northrup to testify, appellate counsel could not be ineffective for

failing to argue trial counsel’s ineffectiveness.

¶ 19   Ruling on the State’s motion to dismiss was delayed for almost two years. During that time,

counsel attempted to locate Northrup. While recognizing that having Northrup testify at a hearing

on the State’s motion to dismiss was procedurally improper, the trial court advised both parties

that they could nevertheless call Northrup to testify. Moreover, the court noted that it had questions

for Northrup about her affidavit and her statement to investigators. In noting that it would like to

speak to Northrup, the court asserted:



                                                    -6-
2022 IL App (2d) 200125-U


                “I just want to make sure I make the proper decision. Again, these postconviction

        matters are important. I was the trial judge here. I want to make sure that there was no

        ineffective assistance of counsel, because that would have made a difference to 12 people

        if she got up here and said [defendant] wasn’t in that house, he had nothing to do with it.

        He maybe paid the bills or the electric was in his name or the utilities, but that wasn’t—do

        you see what I’m saying?”

¶ 20    Postconviction counsel remained unable to locate Northrup. He advised the trial court at

one point that he called her a dozen times, left voice messages, and never heard from her.

Postconviction counsel asserted that he did not know what else he could do. Although defendant

himself advised the court that he would do his best to locate Northrup, nothing indicated that he

had success.

¶ 21    On the last status date before the court ruled on the State’s motion to dismiss, the trial court

told postconviction counsel “[i]f you wish to issue a subpoena, *** I will leave that up to you, or

maybe [defendant] can make sure that she calls.” No subpoena for Northrup was issued, and she

was never found.

¶ 22    The trial court granted the State’s motion to dismiss. Regarding trial counsel’s failure to

call Northrup to testify at trial, the court determined that counsel’s decision was strategic and that

her testimony would not have changed the trial’s outcome.

¶ 23                                        II. ANALYSIS

¶ 24    Defendant raises two issues on appeal. He argues that (1) he made a substantial showing

that trial counsel was ineffective for failing to call Northrup to testify at trial and (2) postconviction

counsel provided unreasonable assistance when he failed to subpoena Northrup to testify at the

hearing on the State’s motion to dismiss the petition.



                                                  -7-
2022 IL App (2d) 200125-U


¶ 25                        A. Ineffective Assistance of Trial Counsel

¶ 26   First we address whether defendant made a substantial showing that trial counsel was

ineffective for failing to call Northrup to testify at trial. Before addressing that issue, we observe

that defendant has not argued on appeal that appellate counsel was ineffective for failing to raise

trial counsel’s ineffectiveness on direct appeal. However, defendant did raise that claim in both his

pro se and amended postconviction petitions. Given that the issue of appellate counsel’s

ineffectiveness was raised in these petitions and any claim that appellate counsel was ineffective

rests solely on whether trial counsel was ineffective, we do not find, as the State argues, that

defendant’s claim is forfeited. See People v. Dalton, 2017 IL App (3d) 150213, ¶ 31 (rejecting

State’s argument that the defendant in postconviction proceedings forfeited claim of trial counsel’s

ineffectiveness, as the defendant raised appellate counsel’s ineffectiveness in his petition).

Moreover, we reject the State’s claim that defendant invited any error in trial counsel’s failure to

call Northrup to testify because defendant said nothing when trial counsel indicated at trial that

defendant would not be calling any witnesses. Although this court has determined that invited error

applies in collateral proceedings (People v. Kane, 2013 IL App (2d) 110594, ¶ 20), a defendant

may bypass the bar of the invited-error doctrine if he alleges trial counsel’s ineffectiveness (see

People v. Lewis, 2019 IL App (4th) 150637-B, ¶¶ 82-84). Here, defendant argues that trial counsel

was ineffective and the claim has been properly presented for our review.

¶ 27   We now turn to the merits of defendant’s claim. “The Act provides a three-stage

mechanism for a defendant to advance a claim of a substantial deprivation of constitutional rights.”

People v. McGee, 2021 IL App (2d) 190040, ¶ 28. This appeal concerns a second-stage dismissal.

¶ 28   At the second stage of postconviction proceedings, “an indigent defendant is entitled to

appointed counsel, the petition may be amended, and the State may answer or move to dismiss the



                                                -8-
2022 IL App (2d) 200125-U


petition.” People v. Yawarski, 2014 IL App (2d) 130327, ¶ 5. “ ‘If the State moves to dismiss, the

trial court may hold a dismissal hearing, which is still part of the second stage.’ ” McGee, 2021 IL

App (2d) 190040, ¶ 29 (quoting People v. Wheeler, 392 Ill. App. 3d 303, 308 (2009)). “To survive

dismissal, the petition must make a substantial showing of a constitutional violation.” Id. (citing

People v. Edwards, 197 Ill. 2d 239, 246 (2001). “The trial court is precluded from engaging in any

fact-finding or credibility determinations at this stage because ‘[a]ll well-pleaded factual

allegations not positively rebutted by the trial record must be taken as true for purposes of the

State’s motion to dismiss.’ ” Id. (quoting People v. Sanders, 2016 IL 118123, ¶ 42). “ ‘The Act

contemplates that such [fact-finding and credibility] determinations will be made at the evidentiary

stage, not the dismissal stage, of the litigation.’ ” Id. (quoting People v. Dupree, 2018 IL 122307,

¶ 29). The “substantial showing of a constitutional violation that must be made at the second stage

is ‘a measure of the legal sufficiency of the petition’s well-pled allegations of a constitutional

violation, which if proven at an evidentiary hearing, would entitle petitioner to relief.’ ” Dupree,

2018 IL 122307, ¶ 29 (quoting People v. Domagala, 2013 IL 113688, ¶ 35). “ ‘Where, as here, the

circuit court dismisses a defendant’s postconviction petition at the second stage after finding no

substantial showing of a constitutional deprivation has been made, review of the dismissal is

de novo.’ ” McGee, 2021 IL App (2d) 190040, ¶ 29 (quoting Dupree, 2018 IL 122307, ¶ 29).

¶ 29   Defendant argues that he made a substantial showing in his amended petition that his trial

counsel was ineffective and appellate counsel was ineffective for failing to raise trial counsel’s

ineffectiveness. To prevail on a claim of ineffective assistance of either trial or appellate counsel,

a defendant must satisfy the two-pronged test from Strickland v. Washington, 466 U.S. 668 (1984).

People v. Golden, 229 Ill. 2d 277, 283 (2008) (two-pronged Strickland test applies to claims of

ineffective assistance of appellate counsel); McGee, 2021 IL App (2d) 190040, ¶ 30. “Specifically,



                                                -9-
2022 IL App (2d) 200125-U


‘a defendant must prove [(1)] that defense counsel’s performance fell below an objective standard

of reasonableness and [(2)] that this substandard performance created a reasonable probability that,

but for counsel’s errors, the result of the proceeding would have been different.’ ” McGee, 2021

IL App (2d) 190040, ¶ 30 (quoting People v. Graham, 206 Ill. 2d 465, 476 (2003)). “To review

the second-stage dismissal of a petition alleging a Strickland violation, we determine whether

defendant made a substantial showing under the two-pronged ineffectiveness test.” Id. In doing

so, we may conclude that counsel was not ineffective based solely on the fact that there is no

reasonable probability that the outcome would have been different, i.e., that the defendant was not

prejudiced. See People v. Patterson, 2014 IL 115102, ¶ 87 (ineffective-assistance claims may be

decided on prejudice prong alone).

¶ 30   Defendant argues that his trial counsel was ineffective for failing to call Northrup to testify

at his trial. “[C]ounsel’s decision regarding whether or not to present a particular witness is

generally a matter of trial strategy.” People v. Tate, 305 Ill. App. 3d 607, 612 (1999). However,

even strategic decisions must be reasonable. People v. Cleveland, 2012 IL App (1st) 101631, ¶ 60.

“[C]ounsel may be deemed ineffective for failure to present exculpatory evidence of which he is

aware, including the failure to call witnesses whose testimony would support an otherwise

uncorroborated defense.” Tate, 305 Ill. App. 3d at 612. All of that said, “ ‘[o]nly if counsel’s trial

strategy is so unsound that he entirely fails to conduct meaningful adversarial testing of the State’s

case will ineffective assistance of counsel be found.’ ” People v. Peterson, 2017 IL 120331, ¶ 80

(quoting People v. Perry, 224 Ill. 2d 312, 355-56 (2007)).

¶ 31   Defendant claims that trial counsel’s decision not to call Northrup to testify at trial cannot

be deemed reasonably strategic. In making this argument, defendant notes that “trial counsel’s

defense theory was that 922 Church Street was [his] brother’s house, and that [defendant] simply



                                                - 10 -
2022 IL App (2d) 200125-U


visited there and helped with the bills.” Defendant contends that, without Northrup’s testimony,

the defense’s theory was uncorroborated. Moreover, defendant argues that he was prejudiced when

counsel failed to call Northrup, as there is a reasonable probability that the jury would not have

found him guilty if it had heard from Northrup. To support his contention, defendant argues that

“[t]he judge [for the postconviction proceedings] stated that he had presided over the trial, and he

believed it would have made a difference to the jury if Northrup had gotten on the stand to testify

that [defendant] did not live in the house and maybe just helped his family pay the bills.” (Emphasis

in original.)

¶ 32    Although we believe that trial counsel’s decision not to call Northrup to testify was

objectively reasonable given counsel’s concerns about Northrup’s demeanor, ability to remember

the events, and credibility on cross-examination (see, e.g., People v. Flores, 128 Ill. 2d 66, 106

(1989) (counsel’s failure to call witness is not ineffective assistance if counsel believed that that

testimony would be unreliable)), our focus is on the fact that defendant was not prejudiced when

Northrup was not called to testify. That is, we cannot conclude that testimony that defendant lived

with Northrup—coupled with explanations for why defendant’s car was parked at 922 Church

Street and ComEd communicated with defendant and not his brother—would have changed the

jury’s conclusion that defendant constructively possessed the guns found in the first-floor

apartment.

¶ 33    On that issue, we find instructive People v. Birge, 137 Ill. App. 3d 781 (1985), and People

v. Luetkemeyer, 74 Ill. App. 3d 708 (1979). In Luetkemeyer, the defendant was convicted of

unlawful possession of more than 500 grams of cannabis. Luetkemeyer, 74 Ill. App. 3d at 709. At

issue on appeal was whether the defendant constructively possessed the cannabis. Id. at 713. The

appellate court determined that he did. Id. at 714. In so finding, the appellate court noted that,



                                               - 11 -
2022 IL App (2d) 200125-U


although the “defendant did not occupy the residence in question as his principal place of abode

for at least six months prior to the date the contraband was seized,” other evidence established that

the defendant had control over the premises. Id. For example, the defendant leased the premises,

paid the electric bills for the home, left furniture and personal effects in the premises, and made

repairs to the home. Id. Moreover, at least one other person knew that the defendant occupied the

home on a part-time basis. Id.

¶ 34   Similarly, in Birge, the defendant was also convicted of unlawful possession of more than

500 grams of cannabis. Birge, 137 Ill. App. 3d at 783. The defendant was not found in the home

when the police executed a search warrant for the cannabis, he was not the homeowner, he did not

lease the premises, he did not pay the utilities, he received no mail at the home, and two recent

fishing licenses found in the home listed a different address for the defendant. Id. at 783, 785-87.

However, other evidence established that he had sufficient control over the premises. Specifically,

the defendant had been at the home the day before the search warrant was executed, the defendant’s

Firearm Owner’s Identification card was found on the premises, several documents listed the home

as the defendant’s address, and the defendant admitted to the police that the home was his

residence. Id. at 785-87. In finding that the evidence of constructive possession was sufficient to

establish the defendant’s guilt, the appellate court noted that “[t]he mere fact that [the] defendant

here may have periodically lived elsewhere does not critically impeach evidence of his

possession.” Id. at 791.

¶ 35   Given Luetkemeyer and Birge, we cannot conclude that defendant was prejudiced when

trial counsel decided not to call Northrup to testify at trial. That is, we cannot conclude that calling

Northrup to testify would have “ ‘created a reasonable probability that *** the result of the

proceeding would have been different.’ ” McGee, 2021 IL App (2d) 190040, ¶ 30 (quoting



                                                 - 12 -
2022 IL App (2d) 200125-U


Graham, 206 Ill. 2d at 476). Both Luetkemeyer and Birge stand for the proposition that constructive

possession can be established even if the defendant does not live exclusively in the home where

the contraband was seized. As in Luetkemeyer and Birge, several documents with defendant’s

name on them were found in the first-floor apartment at 922 Church Street, which is where the

guns were located. These documents included a ComEd bill, a letter from ComEd, an uncashed

check, and a Social Security card, all of which were found in the first-floor bedroom where two

rifles were located. Moreover, two letters addressed to defendant at other locations were found in

the living room, and defendant’s car was parked outside the home and in the driveway on the two

consecutive days the police visited 922 Church Street. Although Northrup explained that

defendant’s car was there because it had broken down and that defendant’s name was on

correspondence from ComEd because defendant was paying the ComEd bills for his brother who

lived there, even Northrup attested that defendant was “often” at 922 Church Street. Evidence of

the documents found in the first-floor apartment confirms that fact.

¶ 36   Moreover, even if we do not consider the car or the communications with ComEd,

defendant’s actions and his possessions found throughout the first-floor apartment suggest that he

had control over the premises. Specifically, defendant was at the home the day before the incident,

he twice admitted to the police that he lived at 922 Church Street, his mail was found in the living

room of the first-floor apartment, and (again) defendant’s Social Security card and an uncashed

check were found in the dresser in the first-floor bedroom. A Social Security card, like an uncashed

check, is an item that a person would keep in a place he lived. See People v. Piper, 101 Ill. App.

3d 296, 300-01 (1981) (citing United States v. Johnson, 431 F.2d 441, 447 (5th Cir. 1970)

(Godbold, J., dissenting)) (recognizing that a Social Security card and bank checks are types of

items one keeps on one’s person or in one’s home). All of that said, even if this evidence did not



                                               - 13 -
2022 IL App (2d) 200125-U


establish 922 Church Street as defendant’s residence, it certainly established that defendant lived

there at least periodically or, at a minimum, had control over the first-floor apartment. Because, at

a minimum, the evidence indicated that defendant had control over the first-floor apartment,

defendant was not prejudiced when Northrup, who also attested that defendant was frequently at

922 Church Street, was not called at trial.

¶ 37   In reaching this conclusion, we must comment on defendant’s claim that the trial court

stated that Northrup’s testimony would have made a difference at trial. First, that is not exactly

what the trial court said. The court stated that it wanted to hear from Northrup because it could

make a difference to the jury “if she got up here and said he [(defendant)] wasn’t in that house, he

had nothing to do with it.” (Emphases added.) Second, even assuming that the trial court’s

statement was more vague, as defendant suggests, the statement was made before the trial court

ruled on the State’s motion to dismiss. Obviously, given that the trial court granted the State’s

motion to dismiss, it ultimately did not believe that Northrup’s testimony would have made a

difference in the outcome of the trial, and we agree with that determination.

¶ 38   Because there is no reasonable probability that Northrup’s testimony would have changed

the outcome of the trial, we cannot conclude that trial counsel was ineffective for failing to call

her to testify. See Patterson, 2014 IL 115102, ¶ 87. This is fatal to defendant’s claim that appellate

counsel was ineffective for failing to raise trial counsel’s ineffectiveness on direct appeal. As

defendant failed to make a substantial showing that trial counsel was ineffective, he cannot claim

that appellate counsel was ineffective for failing to raise trial counsel’s ineffectiveness. See People

v. Childress, 191 Ill. 2d 168, 175, (2000) (unless there is merit to a defendant’s claim that his trial

counsel was ineffective, a defendant is not prejudiced when appellate counsel fails to raise trial

counsel’s ineffectiveness on direct appeal).



                                                - 14 -
2022 IL App (2d) 200125-U


¶ 39                  B. Unreasonable Assistance of Postconviction Counsel

¶ 40   We now consider whether postconviction counsel provided unreasonable assistance. Rule

651(c) standardizes what constitutes reasonable assistance from attorneys representing defendants

at the second and third stages of postconviction proceedings. People v. Zareski, 2017 IL App (1st)

150836, ¶ 51. It provides that, when a defendant appeals from an adverse decision in a

postconviction petition, the record filed in the appellate court

       “shall contain a showing, which may be made by the certificate of [the defendant’s]

       attorney, that the attorney has consulted with [the defendant] by phone, mail, electronic

       means or in person to ascertain his or her contentions of deprivation of constitutional rights,

       has examined the record of the proceedings at the trial, and has made any amendments to

       the petitions filed pro se that are necessary for an adequate presentation of [the defendant’s]

       contentions.” Ill. S. Ct. R. 651(c) (eff. July 1, 2017).

When the record demonstrates that counsel did not comply with Rule 651(c), the trial court’s

decision will be automatically reversed and the cause remanded for compliance with the rule.

People v. Suarez, 224 Ill. 2d 37, 51-52 (2007). That is, the defendant need not show prejudice from

counsel’s failure to comply with Rule 651(c). Id. We review de novo whether postconviction

counsel provided reasonable assistance. People v. Blanchard, 2015 IL App (1st) 132281, ¶ 15.

¶ 41   Here, the record shows that postconviction counsel complied with Rule 651(c). Counsel’s

651(c) certificate was attached to the amended postconviction petition that counsel prepared and

filed. In the certificate, counsel indicated that he (1) consulted with defendant in person about

defendant’s claims of constitutional violations, (2) examined the report of proceedings from the

trial, and (3) made any amendments to the petition that were necessary for an adequate presentation

of defendant’s contentions.



                                                - 15 -
2022 IL App (2d) 200125-U


¶ 42      Although defendant acknowledges that postconviction counsel’s certificate complied with

Rule 651(c), defendant argues that “under the unique facts of this case, this Court should find that

[postconviction] counsel nonetheless performed unreasonably where he failed to present Northrup

in person at the hearing on the State’s motion to dismiss where the court gave him the opportunity

to do so.” In making this argument, defendant observes that trial counsel may be ineffective for

failing to subpoena witnesses. See, e.g., People v. Irvine, 379 Ill. App. 3d 116, 130 (2008)

(“Generally, an attorney cannot be found to have made decisions based on valid trial strategy where

he or she fails to conduct a reasonable investigation, fails to interview witnesses, and fails to

subpoena witnesses.” (Emphasis in original.)); People v. Makiel, 358 Ill. App. 3d 102, 107 (2005)

(same).

¶ 43      We cannot conclude that postconviction counsel provided unreasonable assistance for

failing to subpoena Northrup. First, the cases defendant cites are inapplicable, as the issue there

was trial counsel’s, not postconviction counsel’s, failure to subpoena witnesses. Second, even if

postconviction counsel can be deemed to have provided unreasonable assistance by failing to take

the extraordinary step to subpoena Northrup to testify at the hearing on the State’s motion to

dismiss—which the Act does not allow at the second stage (see McGee, 2021 IL App (2d) 190040,

¶ 29)—we question whether Northrup would have appeared in court. The record reveals that,

before defendant’s trial, several subpoenas were issued for Northrup’s appearance. Most of those

subpoenas were returned unserved because the sheriff could not locate her. The failure to locate

Northrup continued during the trial, post-trial, and postconviction proceedings. Postconviction

counsel repeatedly attempted to contact her but failed. Even when defendant became directly

involved and attempted to find Northrup, he, too, was unsuccessful. Courts have held that trial

counsel cannot be ineffective for failing to subpoena witnesses that cannot be found (see, e.g.,



                                               - 16 -
2022 IL App (2d) 200125-U


United States v. Vidales, 143 F. Appx. 52, 53 (9th Cir. 2005) (“An attorney’s failure to locate an

exculpatory witness does not constitute ineffective assistance of counsel when evidence indicates

the witness is in hiding.”); Humphrey v. McCotter, 675 F. Supp. 1043, 1046-1047 (S.D. Tex.

1987), rev’d on other grounds by Humphrey v. Lynaugh, 861 F.2d 875 (5th Cir. 1988)

(“[C]ounsel’s failure to subpoena a witness he could not find and whose testimony could be suspect

was not unreasonable.”). Given the foregoing, we simply cannot conclude that postconviction

counsel—whose performance is judged at a lower standard than that of trial or appellate counsel

(see People v. Custer, 2019 IL 123339, ¶ 30)—provided unreasonable assistance when he did not

subpoena Northrup to testify at the second-stage hearing on the State’s motion to dismiss the

amended petition.

¶ 44                                   III. CONCLUSON

¶ 45   For the above reasons, we affirm the judgment of the circuit court of Winnebago County.

¶ 46   Affirmed.




                                              - 17 -